PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Portal Medical Limited
Application No. 16/173,780
Filed: 29 Oct 2018
For: Medicament Dispenser Device
Docket No. 4229.3005 US
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e), filed July 1, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign Great Britain Application No. 1717996.1, filed October 31, 2017.  

The petition under 37 CFR 1.55(e) is GRANTED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 

(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 

(3) The petition fee as set forth in § 1.17(m); and 

(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Petitioner has not submitted a statement that “the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional.” Petitioner’s statement is being construed as the required statement. Petitioner must notify the Office if this construal is not correct.
All of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

The $2100 petition fee has been charged to Deposit Account No. 50-2807, as authorized.
	
While the correction in the country code is acknowledged, the Filing Receipts mailed November 20, 2018 and January 24, 2019 reflect the correct foreign priority information, therefore no corrected Filing Receipt is required.

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee in response to the Notice of Allowance mailed May 27, 2022.

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.
	
/DOUGLAS I WOOD/Attorney Advisor, OPET